Citation Nr: 1336246	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  10-15 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with anxiety and insomnia.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in New York, New York.  

In May 2012, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO.  A written transcript of this hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased initial rating for his service-connected PTSD.  He most recently underwent VA examination of this disability in May 2009, over four years ago.  Additionally, at his 2012 hearing, he stated his symptomatology had worsened since his most recent examination.  Thus, a new examination is required to assess the current degree of impairment resulting from his service-connected disability.  

The Board also notes that the Veteran receives VA outpatient treatment for his PTSD.  His VA medical records within the claims file date to 2010, the most recent year his records were requested from his VA Medical Center.  Thus, a request for any new and pertinent VA medical records is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the VA Medical Center in Brooklyn, New York, or any other VA medical facility at which the Veteran has received psychiatric treatment, and request any medical records not already obtained regarding the Veteran's psychiatric treatment.  Any negative reply must be documented for the record.  

2.  Schedule the Veteran for an examination to determine the current impairment resulting from PTSD.  The claims files must be made available to and reviewed by the examiner.  

The examination report should include a discussion of the Veteran's psychiatric history and his symptoms.  The examination report should outline the severity of his PTSD in terms conforming to the applicable rating criteria.  

The examiner is asked to provide an opinion concerning the impact of the Veteran's PTSD on his ability to obtain and maintain gainful employment.  Finally, a Global Assessment of Functioning (GAF) score must be provided.  The examiner should provide the rationale for all opinions expressed.

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  

If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§5109B, 7112 (West Supp. 2013).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

